STRINGER, Judge.
Appellant, Annette Duvalt, challenges her sentence for burglary and robbery imposed after the trial court granted her motion to correct illegal sentence based on Heggs v. State, 759 So.2d 620 (Fla.2000). We agree with appellant’s contention that the trial court erred in failing to allow her the opportunity to challenge a prior conviction included on her sentencing scoresheet. Once the trial court determined that re-sentencing was appropriate, appellant was entitled to a de novo sentencing hearing and could challenge a prior conviction even though the conviction had not been previously challenged. See Baldwin v. State, 700 So.2d 95 (Fla. 2d DCA 1997); St. Lawrence v. State, 785 So.2d 728 (Fla. 5th DCA 2001). Accordingly, we remand this case for resentencing. At resentencing, if the State is unable to corroborate appellant’s challenged prior conviction, she should be resentenced under a new score-sheet.
*835Reversed and remanded for resentenc-ing.
NORTHCUTT, A.C.J., and CASANUEVA, J., Concur.